Citation Nr: 0010792	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-13 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fractured left first metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from August 1976 to May 1981.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
June 1997 that granted service connection and a 
noncompensable rating for the veteran's residuals of a 
fractured left first metacarpal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a higher evaluation 
has been obtained by the RO.

2.  The veteran's service-connected residuals of a fractured 
left first metacarpal are manifested by left thumb weakness 
and resultant decreased key grip strength in the left hand, 
as well as decreased painful motion and excess fatigability 
productive of a degree of functional impairment equivalent to 
favorable ankylosis of the thumb.


CONCLUSION OF LAW

The veteran's service-connected residuals of a fractured left 
first metacarpal are 10 percent disabling, and no more.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, and Part 4, Code 5224 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he sustained 
a comminuted fracture at the base of the metacarpal of the 
left thumb in November 1980.  The left hand was noted to be 
non-dominant on the treatment report.  The report of a 
separation examination, dated in April 1981, noted complaints 
of pain in the left thumb and full range of motion.

A statement from the veteran received in April 1997 reported 
the veteran's complaints of pain and soreness in the left 
thumb which affected his ability to move the thumb.  The 
veteran also stated that his left thumb injury interfered 
with the functional ability of the left thumb.

A VA examination report dated in May 1997 noted that the 
veteran complained of increased pain in his left thumb with 
any sort of gripping or holding certain items, or during cold 
weather.  Physical examination revealed a definite deformity 
along the base of the left thumb, over the first metacarpal.  
The metacarpal phalangeal joint was almost nonexistent as far 
as the normal distinction on a thumb, with the distinction 
actually more proximal down the metacarpal at about mid shaft 
where the metacarpal phalangeal joint would be.  The veteran 
could abduct both thumbs to about 70 degrees, with flexion in 
the left thumb decreased approximately 10 to 15 degrees as 
compared to the right thumb.  Grip strengths were equal 
bilaterally.  The impression was left thumb dislocation and 
first metacarpal fracture of the left hand with some 
functional deficits.

A VA x-ray report dated in May 1997 noted that the study 
showed no significant abnormalities.

In a Notice of Disagreement received in May 1998, the veteran 
stated that he had weakened movement, excess fatigability, 
and painful decreased motion in the left thumb.  The veteran 
further stated that he had impaired functional ability in his 
left thumb.

VA treatment records dated in May 1999 noted the veteran's 
complaints of stiffness, pain, and weakness in the left 
thumb.  The veteran had a significant and positive grind test 
at the left thumb carpal metacarpal joint, which caused 
significant pain and audible and palpable crepitus.  There 
was somewhat of a hump deformity just distal to the carpal 
metacarpal joint at the base of the metacarpal as well.  On 
key grip testing, the veteran had marked weakness of the left 
key grip.  The assessment was posttraumatic arthritis and 
degenerative joint disease as well as subluxation of the 
first metacarpal trapezial joint.  

A VA x-ray report dated in May 1999 noted mild degenerative 
changes and radial subluxation at the first metacarpal joint 
with a history of Bennett's fracture.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  When there is a question as 
to which of two ratings shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board notes that in addressing the veteran's 
claim, it is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with 38 U.S.C.A. 
§ 5107(a).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating for a service-connected disability.  The Court found 
two important reasons for this distinction-consideration of 
"staged" ratings and the adequacy of the statement of the 
case.  The use of staged ratings will be considered in this 
decision.  The statement of the case has adequately informed 
the veteran of the pertinent laws and regulations as well as 
the rationale for the RO's action.

Assertions of functional disability due to pain must be 
evaluated according to 38 C.F.R. §§ 4.10, 4.40.  38 C.F.R. 
§ 4.10 provides that in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or system, based on an examination which 
includes a description of the disability upon the person's 
ordinary activity.  In evaluating the degree of disability 
the Board must consider the clinical findings of functional 
loss as well as functional loss due to pain.  Functional loss 
due to pain may be found if supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  Additionally, 38 
C.F.R. § 4.40 requires consideration of functional disability 
due to pain and weakness.  Painful motion is an important 
fact of disability and it is the intent of the Rating 
Schedule to recognize painful motion with joint pathology as 
productive of disability.  38 C.F.R. § 4.59.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  The Board is cognizant, in this regard, of the 
holding of the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Ankylosis of the thumb is to be evaluated as 20 percent 
disabling if the ankylosis is in an unfavorable position.  
For ankylosis in a favorable position, a 10 percent rating is 
warranted.  Code 5224.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, the 
following rules will be observed:
	(1) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints with either joint in 
extension or in extreme flexion will be rated as amputation.  
	(2) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints , even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  
	(3) With only one joint of a digit ankylosed or limited 
in its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  
	(4) With the thumb, the carpometacarpal phalangeal joint 
is to be regarded as comparable to the metacarpophalangeal 
joint of other digits.  38 C.F.R. § 4.71a.

The veteran has complained of pain, soreness, weakened 
movement, and excess fatigability in his left thumb.  The May 
1997 VA examination found that the veteran could abduct both 
thumbs to about 70 degrees, with flexion in the left thumb 
decreased approximately 10 to 15 degrees as compared to the 
right thumb.  VA treatment records dated in May 1999 noted 
that the veteran had a positive grind test on motion, with 
significant pain and audible, palpable crepitus.  Marked 
weakness of the left key grip was also noted on testing.  
Recent x-rays in May 1999 showed mild degenerative changes 
and radial subluxation at the first metacarpal joint with a 
history of Bennett's fracture.

The evidence in this case does not show ankylosis per se or 
limitation of motion of the thumb to the extent that it could 
be rated as ankylosis.  In fact, motion of the left thumb was 
reported to be the same as for the right thumb except flexion 
on the left was decreased by only 10 to 15 degrees.  
Nevertheless, the evidence also shows that the veteran 
demonstrated left thumb weakness and resultant decreased grip 
strength in the left hand, in conjunction with the reported 
decreased painful motion and the veteran's complaint of 
excess fatigability.  Such findings are consistent with a 
degree of functional impairment equivalent to favorable 
ankylosis of the thumb.  A rating of 10 percent for favorable 
ankylosis under Code 5224 is therefore warranted.  In this 
regard, the Board notes that while the May 1997 findings 
indicated equal grip strengths, other complaints affecting 
the functional ability of the veteran's left thumb were noted 
at that time.  Resolving all doubt in the veteran's favor, 
therefore, the Board finds that the functional impairment due 
to his left thumb disability more nearly approximates the 
criteria for a 10 percent rating under the provisions of 
Code 5224, and that the use of staged ratings resulting in a 
lower evaluation prior to May 1999 is not in order.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  Such a rating would 
also be consistent with the provisions of 38 C.F.R. § 4.59 
providing for the minimal compensable rating in those cases 
involving painful or malaligned joints.

However, the Board also notes that there is no evidence that 
the symptomatology related to the veteran's left thumb 
disability amounts to an unfavorable ankylosis for which a 
20 percent rating would be appropriate.  There is no medical 
evidence of an unfavorable ankylosis, and the veteran's use 
of his left thumb is limited only by complaints of pain, 
weakness, and some loss of grip strength, so that he is still 
able to use his thumb.  The evidence shows that gripping 
objects may be more difficult, but not impossible.  
Therefore, the criteria for a 20 percent rating for 
unfavorable ankylosis under Code 5224 are not met.

The veteran has stated that his service-connected left thumb 
disability has contributed to problems with his ability to 
work in his chosen profession.  However, the veteran has not 
submitted any evidence of frequent hospitalization for his 
left thumb or marked interference with employment that would 
warrant consideration on an extraschedular basis.  38 C.F.R. 
§ 3.321.

Accordingly, the Board concludes that a higher evaluation to 
10 percent disabling, and no more, is warranted for the 
veteran's service-connected residuals of a fractured left 
first metacarpal.


ORDER

A compensable rating of 10 percent, and no more, is granted 
for residuals of a fractured left first metacarpal, subject 
to the law and regulations governing the payment of monetary 
benefits.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


